Citation Nr: 1510573	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include colitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1960 to June 1964.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Although the Veteran requested a Board hearing, he withdrew that request in September 2014.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a gastrointestinal disability related to service, and asserts that he has had problems ever since that time.  Service treatment records show that in February 1961 and March 1961 he was seen for complaints related to blood in his stool, and mild colitis was diagnosed.  In August 1963, he complained of stomach pain and nausea, and a diagnosis of gastroenteritis vs. colitis was given.  

The Veteran was afforded a VA examination in January 2008.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted that it was more likely than not that he has intermittent periods of postprandial diarrhea and it would be worthwhile to investigate lactose as a potential etiology.  The Veteran's colonoscopy did not reveal any evidence of "colitis," and it was unclear as to the exact etiology of his in-service symptoms.  The examiner acknowledged that the Veteran experienced diarrhea and blood in the rectum during service, but found it was less likely than not that he had a history of crohns colitis or ulcerative colitis.

The Board finds that a new examination is necessary to determine the nature and etiology of any current disability.  The January 2008 VA examination focused on colitis rather than a gastrointestinal disorder, generally.  Additionally, the Veteran is competent with regard to any symptoms and his statements in this regard must be considered when providing an opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, it is unclear whether all treatment records identified by the Veteran have been obtained.  He filled out several VA Form 21-4142, Authorization and Consent to Release Information, for private treatment records.  While the RO attempted to obtain the records, it notified the Veteran that it was unable to take action with several of them (i.e. Sinai Hospital, Mt. Cannel Hospital, and Huron Valley Hospital) as addresses had not been provided.  (It appears that Sinai Hospital may be the same as Detroit Medical Center, the records of which have been associated with the claims folder).  While this appeal is on remand, all attempts to obtain any outstanding records should be undertaken. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of any relevant medical records, to include but not exclusive of those from Sinai Hospital, Mt. Cannel Hospital, and Huron Valley Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.	After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current gastrointestinal disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide all current gastrointestinal disorder diagnoses.  Second, for each currently diagnosed gastrointestinal disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that each disorder had its onset in service, or is otherwise related to the Veteran's military service, specifically including the in-service notations in February 1961, March 1971, and August 1963 cited above?  

The examiner must address the Veteran's lay statements regarding his gastrointestinal difficulties since service.  

3.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.	Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




